DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7-13 and 21-23 are pending.  Examiner acknowledges Applicant’s amendments to claims 8, 9, 12 and 13, canceled claims 2-6 and 14-20 and new claims 21-23.

Drawings
The drawings were received on 1/21/22.  These drawings are acceptable to Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 – add --and-- between “axis,” and “the”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft et al U.S. Patent Application Publication No. 2018/0200550 A1.

With regard to claim 1, and as seen in Figure 7 below, Bancroft et al disclose a sprinkler configured for engagement with a coupling (wherein the sprinkler is capable of being engaged with a coupling), the sprinkler comprising:
a raised lip end, the sprinkler defining a raised lip at the raised lip end; and
a deflector end disposed opposite from the raised lip end, the sprinkler defining a groove between the raised lip and the deflector end, the sprinkler defining a sealing surface between the raised lip and the groove, the sprinkler defining an axis, the raised lip extending radially outward from the sealing surface.


    PNG
    media_image1.png
    447
    591
    media_image1.png
    Greyscale


With regard to claim 7, and as seen in Figure 7 above, Bancroft et al disclose wherein the sprinkler defines an outer lip disposed between the groove and the deflector end.

With regard to claim 21, and as seen in Figure 7 below, Bancroft et al disclose wherein the sealing surface extends from the raised lip to the groove (wherein the sealing surface includes the radially inclined surface and protrusion of element 50).


    PNG
    media_image2.png
    341
    450
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 8-13 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claims 8-13 and 23, the prior art of record does not teach or suggest wherein the body portion defines a raised lip, a groove and a sealing surface, the raised lip extending radially outward from the sealing surface relative to the axis, a ridge of the coupling being axially aligned with the groove relative to the axis and the gasket contacting the sealing surface in combination with the remaining claimed limitations of the pre-assembled coupling assembly of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 22, Bancroft et al disclose that while a part of the sealing surface, as seen in Figure 7 above, is a cylindrical surface, the whole sealing surface is not a cylindrical surface, therefore, as the prior art of record does not teach or suggest wherein the sealing surface is a cylindrical surface in combination with the sprinkler of claims 1 and 21.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.
With regard to Figure 1, Applicant argues that the sealing surface of Bancroft et al is not a sealing surface as Bancroft et al do not provide any express teaching to support that the sealing surface (as seen in the annotated Figure 7 above) is a sealing surface.
Examiner disagrees.
It is not clear from Applicant’s argument what structure or limitation precludes the sealing surface of Bancroft et al from being a sealing surface.  Claim 1 does not recite any functional limitations with regard to the sealing surface but rather recites that the sprinkler defines a sealing surface between a raised lip and a groove which is disclosed and shown in Bancroft et al.  It appears that Applicant is arguing limitations which are not recited in claim 1.  As Bancroft et al disclose a sealing surface between a raised lip and a groove, Bancroft et al disclose this claim limitation of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679